Citation Nr: 1726947	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to allergic rhinitis with sinusitis.  

2.  Entitlement to a compensable rating for tendonitis, right middle finger, flexor tendon with fibrosis of tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1979 to June 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in January 2010 and June 2011.  The January 2010 rating decision continued the noncompensable rating assigned for tendonitis, right middle finger, flexor tendon with fibrosis of tendon.  The June 2011 rating decision denied service connection for sleep apnea.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.  The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning an April 2015 rating decision that continued ratings assigned for disabilities affecting the right knee and gastroesophageal reflux disease (GERD).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken   by the Board at this time, and the issues presently before the RO pertaining to the ratings assigned for disabilities affecting the right knee and GERD will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records document the Veteran underwent excision of a fibrous palmar nodule from within the palmar aponeurosis, which was just proximal to the third finger; had continued problems with his right hand during service to include fibrous tissue over the flexor digitorum at the base of the third and fourth fingers; and that he was assessed with post-operative fibrosis versus Dupuytren's contracture during service.  

2.  Currently, the Veteran's right ring finger has a contracture and the Veteran reports some pain and functional impairment associated with his right hand.

3.   During the course of the claim for an increased rating, the Veteran's service-connected disability of the right middle finger is better characterized as tendonitis of right middle finger with enlargement of the flexor tendon proximal to the proximal interphalangeal joint of the right ring finger.  


CONCLUSION OF LAW

During the course of the claim for an increased rating, the criteria for a rating of 10 percent, and not higher, have been met for tendonitis of right middle finger with enlargement of the flexor tendon proximal to the proximal interphalangeal joint of the right ring finger.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.73, Diagnostic Code 5309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.          See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for tendonitis, right middle finger, flexor tendon with fibrosis of tendon, in a May 2001 rating decision.  The RO assigned a noncompensable rating by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective July 2, 2001.  

The Veteran filed a claim for increased rating in March 2009.  In the January     2010 rating decision that is the subject of this appeal, the RO continued the noncompensable rating assigned pursuant to Diagnostic Code 5024, but added 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran's statements made in conjunction with the claim for increased rating originally focused on complaints related to the right middle finger, but later included complaints that involved the right ring finger and an assertion that it was that finger that should be service-connected.  

Service treatment records document the Veteran underwent excision of a fibrous palmar nodule from within the palmar aponeurosis on July 9, 1997, which was just proximal to the third finger; that the Veteran had continued problems with his right hand during service even after surgery, to include fibrous tissue over the flexor digitorum at the base of the third and fourth fingers; and that he was assessed      with post-operative fibrosis versus Dupuytren's contracture during service.  

Diagnostic Code 5024 provides the rating criteria for tenosynovitis, and provides that it will be rated on limitation of motion of affected parts as degenerative arthritis.  Diagnostic Code 5230 provides the rating criteria for limitation of    motion of the ring or little finger, and provides a noncompensable rating for any limitation of motion.  

At this juncture, the Board notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.    See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2      Vet. App. 625 (1992).

The Board has reviewed the lay and medical evidence in this case and finds that    the Veteran should be rated under 38 C.F.R. § 4.73, Diagnostic Code 5309, which provides the rating for Muscle Group IX.  This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3  palmar interossei, and functions to supplement the strong grasping movements         of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  The Note instructs to rate on limitation of motion, with a minimum rating of 10 percent.  Id.

The Board has based its determination to switch the diagnostic code used to evaluate the Veteran's service-connected tendonitis right middle finger of flexor tendon with fibrosis of tendon, after reviewing the Veteran's service treatment records, discussed above, and the post-service lay and medical evidence of record submitted during the course of this appeal.  

In a May 2009 statement, the Veteran reported that he had been experiencing constant pain in the right middle finger and palm and had limited motion of the joint, which resulted in referral to the orthopedic hand clinic at Walter Reed.  He further noted, however, that when seen in April 2009, the diagnosis given related to the right ring finger.  

In an October 2009 statement, the Veteran asserted that his right middle finger condition had worsened and increased in severity, reporting constant pain and discomfort in the finger and palm.  He indicated that he was right-handed, so the condition greatly impacted his ability both socially and professionally.  He further noted that hand motion was limited and he was unable to participate in social activities such as bowling, racquetball and tennis due to pain in his hand and finger, and that he experienced discomfort while typing on the keyboard or writing in the performance of his duties as a human resources specialist.  In an October 2009 VA Form 21-4138, the Veteran reported that his hand and dexterity in performing tasks were limited due to the condition; that he experienced discomfort while typing or writing; that when writing, he had to take breaks between completing sentences for lengthy correspondence; and that he experienced stiffness and a constant throbbing.  

The Veteran testified in April 2017 that during the July 2011 VA examination, the examiner stated the Veteran was incorrectly service-connected for right middle finger and that his current condition was permanent contracture of the right ring finger leading to decrease in range of motion, dexterity, and weakness. It was noted that there was no actual different injury during service to the right ring finger to differentiate it from the right middle finger.  The Veteran testified that he wore a brace on the finger and could not really do the things he would normally do because the finger was not really functioning and he was right-handed.  He had problems manipulating objects, turning knobs, and those kinds of actions with the right hand.  It affected his employment in human resources because he was not able to type as fast as he used to.  He had periodic pain in the finger on a regular basis; really trying to move the finger made it worse and soaking and use of the finger brace helped.  He took Motrin.  The Veteran made clear that he was seeking a 10 percent rating for his disability.  The undersigned observed the Veteran's hand during the hearing and noted that the Veteran had a deformity in the proximal interphalangeal joint of the right ring finger.  

The post-service medical evidence of record submitted during the course of this appeal includes private and VA treatment records and two VA examination reports.  Medical records document that the Veteran has sought and received treatment related to problems with his right palm and a nodule near his fourth/ring finger.  An April 2009 record from Walter Reed Army Medical Center documents that the Veteran's right hand exhibited a pretendonous cord of ring finger without metatarsophalangeal joint contracture, lacked metatarsophalangeal joint hyperextension, had a nodule over the volar proximal phalangeal (P1) with lateral digital cord and very mild proximal interphalangeal joint contracture, which corrected with metatarsophalangeal joint flexion, that sensation was intact to light touch, and that the Veteran had full active flexion and no other evidence of Dupuytren's disease.  A June 2015 VA treatment record documents contracture of the right ring finger 90 degrees at the proximal interphalangeal joint junction with cord extending into palm and assessment of right ring finger Dupuytren's contracture.  

During a September 2009 VA examination, the Veteran reported he first began to feel stiffness and restriction of mobility in right fourth finger and the palmar aspect of his right hand in 1996.  Surgery was suggested and following surgery, he had no symptoms until early in 2009, at which time he again began to feel stiffness and pain in the palmar aspect of the right hand and an inability to extend the fourth finger completely.  He denied problems with other extremities or joints and no complaints related to the right middle finger were made at that time.  Physical examination revealed stiffness and some pain in the right ring finger.  Limited motion and deformity were also noted.  There was no overall decrease in hand strength and no decrease in hand dexterity.  The Veteran's right long/middle finger showed normal extension of the distal interphalangeal, proximal interphalangeal, and metacarpal phalangeal joints and there was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the long finger; and no objective evidence of pain during active range of motion or on repetitive motion.  

The Veteran's right ring finger exhibited limitation of motion, but no objective evidence of pain on active range of motion.  After repetitive motion of the right   ring finger, there was no additional or new limitation of motion, and no objective evidence of pain following repetitive motion.  The deformity noted by the examiner was reported to be enlargement of the flexor tendon, proximal to the proximal interphalangeal joint of the right ring finger.  There was also a palpable mass on    the palmar aspect of the finger, just proximal to the right proximal interphalangeal joint.  There was no amputation of a digit or part of a digit and no ankylosis of one or more digits.  The diagnosis was Dupuytren's contracture, right ring finger. The problem associated with the diagnosis was stiffness in the right fourth finger and significant effects on occupation in the form of decreased manual dexterity was reported, although the Veteran had not lost any time from work during the last 12 month period.  It was noted that the Veteran's problem with his finger had caused him to give up bowling, but there were no effects on chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting or grooming.  

During a July 2011 VA examination, the problem noted was Dupuytren's contracture, right ring finger.  The examiner noted that the Veteran was incorrectly service-connected for his right middle finger.  The Veteran said he never had a problem    with his middle finger in service or at the time of the examination, and that his right ring finger problem started while in service.  The examiner reported that the Veteran had Dupuytren's contracture of the right ring finger, which presented as a nodule on the base of this finger, as well as in the palmar aspect of the finger.  This had caused   a contracture of the finger, making the Veteran unable to extend it completely at      the proximal interphalangeal joint.  This lead to a decrease in dexterity and range       of motion of the finger.  The Veteran also had pain of this finger with certain movements, such as trying to pick something up.  Pain resolved in a few seconds   with activity cessation and did not require treatment.  The Veteran denied any other symptoms related to his right ringer finger such as stiffness, swelling, redness, or flare up of joint pains.  

The examiner reported an overall decrease in right hand strength, a decrease in      right hand dexterity, and limited motion, deformity and weakness of the right ring finger.  The Veteran's right long/middle finger showed normal extension of the distal interphalangeal, proximal interphalangeal, and metacarpal phalangeal joints and there was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the long finger; and no objective evidence of pain during active range of motion or on repetitive motion.  The Veteran's right ring finger did not exhibit pain on active range of motion or following repetitive motion and there no additional or new limitation of motion following repetitive motion.  The deformity noted by the examiner was angulation of 20 degrees of the right ring finger at the proximal interphalangeal joint.  There was also a palpable mass at the palmar aspect of the finger just proximal to the right proximal interphalangeal joint and enlargement of the flexor tendon proximal to the proximal interphalangeal joint of the right ring finger.  There was no amputation of a digit or part of a digit and no ankylosis of one or more digits.  The diagnosis was Dupuytren's contracture, right ring finger.  The Veteran had not lost any time from work during the last 12 month period and no significant effects on occupation were noted, although there were effects on usual daily activities, to include mild effect on chores, sports, and recreation.  

Based on the evidence of record and the diagnostic code discussion in the preceding paragraphs, and after resolving all doubt in the Veteran's favor, the Board finds    that Diagnostic Code 5309 is more applicable to the instant case as it covers all impairment to the Veteran's right ring and right middle fingers, complaints related to the right palm, and the enlargement of the flexor tendon proximal to the proximal interphalangeal joint of the right ring finger identified by both VA examiners.  In sum, the Board finds that the minimum 10 percent rating provided under Diagnostic Code 5309 is warranted in this case, since the right middle finger did not exhibit any limitation of motion on VA examination, there was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the long finger during either VA examination, and the limitation of motion exhibited in the right ring finger would be noncompensable.  

Prior to determining that the diagnostic criteria used to evaluate the Veteran's disability should be changed to Diagnostic Code 5309, the Board considered whether application of any of the relevant diagnostic codes pertinent to the fingers would warrant a compensable rating.  It found that they would not.  This is so because the Veteran's middle finger does not exhibit the required limitation of motion so as to support the assignment of a 10 percent rating under Diagnostic Code 5229 and the limitation of motion exhibited in the right ring finger would      be noncompensable under Diagnostic Code 5230.  In fact, the only means of assigning a compensable rating under the relevant finger codes in this case    requires unfavorable ankylosis of the long and ring fingers (Diagnostic Code    5219); favorable ankylosis of the long and ring fingers (Diagnostic Code 5223); ankylosis of the middle finger (Diagnostic Code 5226); or symptoms consistent with amputation of the middle or ring fingers.  

Diagnostic Codes 5219, 5223 and 5226 are not for application in this case because both VA examiners noted the absence of ankylosis of any digit.  The Board also finds that Diagnostic Codes 5154 and 5155, which both provide ratings of 10 percent for amputation of the long or ring finger, respectively, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, are also not for application in this case because the Veteran's symptoms involving the middle and ring fingers are not consistent with amputation.  More specifically, the Veteran's right middle finger does not appear to have any limitation of motion or deformity, such that Diagnostic Code 5154 is not for application.  In regards to the right ring finger, the Board acknowledges that it has a contracture, which was noted to be 20 degrees at the proximal interphalangeal joint during the July 2011 VA examination and 90 degrees at the proximal interphalangeal joint junction in a June 2015 VA treatment record.  The Board further acknowledges that the Veteran is unable to extend this finger completely at the proximal interphalangeal joint and that the Veteran testified to using a brace for this finger.  The Veteran, however, is still   able to maintain function throughout the right ring finger, to include past the interphalangeal joint, such that the Board does not find Diagnostic Code 5155 is   for application.  In this vein, he is able to conduct most activities of daily living with only mild interference, if any, and although the ring finger contracture has resulted in decreased manual dexterity that affects his ability to write and type       as quickly as he used to, the Veteran is still able to perform these actions.  

For the reasons set forth above, the Board concludes that a rating of 10 percent, and not higher, for the recharacterized service-connected disability of tendonitis of right middle finger with enlargement of the flexor tendon proximal to the proximal interphalangeal joint of the right ring finger, is warranted in this case.  




ORDER

A rating of 10 percent, and not higher, for tendonitis of right middle finger with enlargement of the flexor tendon proximal to the proximal interphalangeal joint of the right ring finger, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

An opinion regarding whether the Veteran's sleep apnea was caused by or is the result of the service-connected allergic rhinitis with sinusitis has been obtained, but no opinion regarding whether the sleep apnea is directly related to service or has been aggravated by the service-connected allergic rhinitis with sinusitis is of record.  This must be obtained on remand.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and
that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2016 and associate them with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination.  The electronic file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated        tests and studies should be performed and all clinical findings reported in detail.  A thorough history should   be obtained from the Veteran.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability       of 50 percent or greater) that the diagnosed sleep apnea had its onset during active service or is related to any in-service disease, event, or injury, to include the assertions raised by two individuals who have reported witnessing the Veteran dozing off inappropriately, displaying symptoms of daytime sleepiness, and snoring during service.  

(b) If not related to service, is it at least as likely as      not (i.e., probability of 50 percent or greater) that the Veteran's service-connected allergic rhinitis with sinusitis caused the diagnosed sleep apnea? 

(c) If not caused by service-connected allergic rhinitis with sinusitis, is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed sleep apnea was worsened beyond its natural progression by the Veteran's service-connected allergic rhinitis with sinusitis?

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


